EXHIBIT 10.1


EMPLOYMENT AGREEMENT




THIS AGREEMENT is made and entered into this 26th day July, 2007, effective from
July 1, 2006 and for the term provided herein, by and between Reliv'
International, Inc., a Delaware corporation (the "Company") and Carl W. Hastings
(hereinafter referred to as the "Executive").


WHEREAS, the Executive is presently, and for some time has been, employed as an
Executive of the Company, pursuant to the terms of an Employment Agreement dated
June 1, 1997 and a Services Agreement dated July 1, 2002 (“Prior Employment
Agreement”);


WHEREAS, the Company desires to be assured of the continued association and
services of Executive and Executive desires to continue in the employment of the
Company on the terms provided herein.


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1. Employment, Duties and Authority.


1.1 The Company hereby employs Executive and Executive hereby accepts employment
by the Company on the terms, covenants and conditions herein contained.


1.2 The Executive is hereby employed by the Company as Vice Chairman and Chief
Scientific Officer. The Executive shall have such duties, responsibilities and
authority as the Chief Executive Officer, Board of Directors or Executive
Committee of the Company shall determine from time to time. In general, it is
anticipated that the services which Executive shall perform for the Company
shall include: (i) research concerning product development for the Company, (ii)
product formulation development, (iii) attendance at, and participation in,
distributor events of the Company as requested from time to time, (iv) research
and writing of articles in professional publications, research papers and the
like and (v) development of quality control protocols for the Company. Executive
shall be Chairman of the Scientific Advisory Board of the Company. With regard
to travel for distributor functions, the Executive shall not be required to
engage in more than two trips per year outside the area of the United States,
Canada and Mexico.

1.3 During the period from July 1, 2006 through June 30, 2009, Executive shall
devote his full working and productive time, energies, interest and abilities to
the performance of his duties hereunder and will perform such duties and
responsibilities faithfully and with reasonable care for the welfare of the
Company. During the period from July 1, 2009 through June 30, 2012, Executive
shall devote approximately one-half (approximately 85 hours per month) of his
energies, interest, abilities and productive time to the performance of his
duties and responsibilities hereunder. The Company shall maintain an office for
Executive at its principal offices and Executive may perform services at such
office; provided, that Executive shall be entitled to perform services hereunder
at his home or other location as well.


 
 

--------------------------------------------------------------------------------

 
1.4 During the term of his employment hereunder, Executive shall not perform any
services for compensation for any Conflicting Organization (as defined in
paragraph 9.1.1 hereof) without the express written consent of the Chief
Executive Officer, Executive Committee or Board of Directors of the Company.
Nothing herein shall be deemed to restrict or prohibit Executive from (i)
performing services for, or providing advice or consultation to, a business
enterprise which is not a Conflicting Organization provided that such activity
does not interfere with the performance of services by Executive to the Company
as provided herein, (ii) personal investment activities, including ownership of
interests in business enterprises of any kind (except any enterprise engaged in
the sale of products or services by means of network marketing), which
investment activity may include business non-compensated communications and
advice to management; provided that Executive shall not, without the express
written consent of the Company, permit the use or association of his name by or
with, any business enterprise or (iii) engaging in research and development
activities in connection with matters unrelated to the business of the Company.


2. Compensation and Benefits.


2.1 Basic Salary.


2.1.1 During the period from July 1, 2006 through June 30, 2009, the Company
shall pay to Executive a basic salary at the rate per month of $30,000. During
the period from July 1, 2009 through June 30, 2012, the Company shall pay to
Executive a basic salary at the rate of $22,500 per month. Such basic salary
shall be paid by the Company to Executive each month, less amounts which the
Company may be required to withhold from such payments by applicable federal,
state or local laws or regulations.


2.1.2 If the Executive shall be absent from work on account of personal injuries
or sickness, he shall continue to receive the payments provided for in paragraph
2.1.1 hereof; provided, however, that any such payment may, at the Company's
option, be reduced by the amount which the Executive may receive, for the period
covered by any such payments, in disability payments (i) pursuant to any
disability insurance which the Company, in its sole discretion, may maintain, or
(ii) under any governmental program for disability compensation.


2.2 Benefits; Expense Reimbursement.

2.2.1 During the term of Executve’s employment hereunder, the Executive shall be
entitled to, and shall receive, all other benefits of employment available to
other employees of the Company generally, including participation in hospital,
surgical, medical or other group health plans or accident benefits, pension or
profit-sharing plans, or vacation plans as shall be instituted or maintained by
the Company, in its sole discretion. During the term of Executive’s employment
hereunder, but not including the Consultation Term, Executive shall participate
in incentive compensation programs, if any, of the Company for executives at
such level as the Compensation Committee and Board of Directors shall determine
from time to time.


 
2

--------------------------------------------------------------------------------

 
2.2.2 During the term hereof, the Company shall reimburse Executive for all
reasonable and necessary expenses incurred by Executive in the performance of
his duties hereunder, including without limitation, travel, meals, lodging,
office supplies or equipment subject to such reasonable limitations,
restrictions and reporting standards as the Board of Directors of the Company
may from time to time establish. Executive shall provide to the Company promptly
after incurring any such expenses a detailed report thereof and such information
relating thereto as the Company shall from time to time require. Such
information shall be sufficient to support the deductibility of all such
expenses by the Company for federal income tax purposes.


2.2.3 Specific benefits to which Executive shall be entitled shall be set forth
on Schedule A hereto.


2.3 Compensation Schedule. There is attached as Schedule A hereto a schedule of
the basic compensation, incentive compensation and benefits to which Executive
shall be entitled during the employment term of this Agreement. 


3. Term.


3.1 The employment of Executive hereunder shall be for a term commencing on July
1, 2006 and expiring on June 30, 2012. Executive’s employment with the Company
shall terminate at the expiration of such employment term and, unless this
Agreement shall have been terminated pursuant to paragraph 5 hereof, the
Consultation Term of this Agreement shall commence on the day following the date
upon which Executive’s employment hereunder shall terminate.


3.2 The term of this Agreement shall be for a period of 15 years commencing on
July 1, 2006.


4. Consultation Term.

4.1 Upon the expiration or termination of the term of employment, other than a
termination of this Agreement pursuant to paragraph 5.1 hereof, and commencing
on the day following the date of such expiration for the remainder of the term
of this Agreement (the “Consultation Term”), Executive shall be retained to
provide consulting services to the Company and shall continue as an employee of
the Company. During the Consultation Term, Executive shall provide consulting
services and advice to the Company as the Company may reasonably request, from
time to time, up to 40 hours per month. Such consulting services shall include
advice and consultation regarding the business of the Company and may include,
without limitation, (i) participation in distributor meetings and activities,
(ii) research and development regarding products, (iii) evaluation of products
and food technology. Executive shall not be required to undertake any assignment
inconsistent with the dignity, importance, and scope of his prior position or
with his physical and mental health at the time.


 
3

--------------------------------------------------------------------------------

 
4.2 During the term of the Consulting Term, the Company shall pay to Executive a
monthly consulting fee in the Current Amount for his services as provided in
this paragraph 4. The “Current Amount” shall mean an amount determined as of
July 1 of each of the years 2012, 2015 and 2018 by multiplying the Prior Current
Amount by a fraction the numerator of which shall be the National Consumer Price
Index (NCPI) as of June 30 of the year in which the determination is made and
the denominator of which shall be the NCPI as of the date such Prior Current
Amount shall have been determined. The “Prior Current Amount” shall mean (a) for
the determination to be made of the Current Amount as of July 1, 2012, the Base
Amount, which is determined as of July 1, 2009 or (b) for the determinations to
be made as of July 1, 2015 and 2018, the Current Amount as determined as of each
of the dates July 1, 2012 or 2015, respectively. The “Base Amount” shall be
$12,000. The Company shall withhold from such payments such amounts as it may be
required to withhold under applicable federal, state or local laws or
regulations.


4.3 During the term of the Consulting Term, the Company shall reimburse
Executive for all reasonable and necessary expenses incurred by Executive in the
performance of his duties hereunder, including without limitation, travel,
meals, lodging, office supplies or equipment subject to such reasonable
limitations, restrictions and reporting standards as the Board of Directors of
the Company may from time to time establish. Executive shall provide to the
Company promptly after incurring any such expenses a detailed report thereof and
such information relating thereto as the Company shall from time to time
require. Such information shall be sufficient to support the deductibility of
all such expenses by the Company for federal income tax purposes.


4.4 During the Consultation Term, Executive shall be entitled to receive all
other benefits of employment available to other employees of the Company
generally, including participation in hospital, surgical, medical or other group
health plans or accident benefits, and a car allowance but shall not be eligible
for vacation benefits or to participate in contributions to the Company’s 401(k)
or ESOP Plans, or in any executive incentive compensation plans. Schedule A
shall be amended at the time of the Consultation Term to reflect such benefits.

4.4 During the term of the employment of Executive hereunder and Consulting
Term, the Company shall be entitled to use the name and likeness of Executive,
and to reproduce, copy and disseminate, video and audio recordings of Executive,
without additional charge or payment to Executive, in connection with
promotional materials and activities of the Company. From and after the date of
the expiration of the Term of this Agreement, or of the earlier termination of
this Agreement in accordance with Paragraph 5 hereof, the Company shall be
entitled to use the name and likeness of Executive, and to reproduce, copy and
disseminate, video and audio recordings of Executive; provided, however, that
for each calender year during which the Company shall so utilize such items, the
Company shall pay to Executive, or to his heirs, representatives, or assigns a
fee in the amount of $10,000. The right of the Company provided herein shall
survive the expiration of the term of this Agreement, or its termination, for
any reason, or the death of Executive, for a period of 20 years.


 
4

--------------------------------------------------------------------------------

 
4.5 The Company may terminate the Consultation Term and its obligation to make
payments of the consulting fees to Executive upon the occurrence of an event of
default with respect to Executive as provided in paragraph 5 hereof.


5. Termination.


5.1 The Company shall be entitled to terminate this Agreement, and Executive’s
employment or consultation with the Company, prior to the expiration of its term
or any renewal term, on the occurrence of an event of default with respect to
Executive as provided herein.


5.2 For purposes of this Agreement, an event of default with respect to
Executive shall include:


5.2.1 Any failure by Executive to perform his duties, responsibilities or
obligations hereunder in a faithful and diligent manner or with reasonable care
and (if such failure can be cured) the failure by Executive to cure such failure
within 10 days after written notice thereof shall have been given to Executive
by the Company;


5.2.2 A violation by Executive of any provision of this Agreement and the
failure by Executive to cure such violation (if such violation can be cured)
within 10 days after written notice thereof shall have been given to Executive
by the Company;


5.2.3 Commission by Executive of any material act of dishonesty as an employee
of the Company or of disloyalty to the Company, or any wrongful or unauthorized
appropriation, taking or misuse of funds, property or business opportunities of
the Company.

5.3 The Company shall be entitled to terminate the employment term of this
Agreement at any time by written notice to Executive in the event of, and at the
time of, the permanent mental or physical disability of Executive as provided
herein during the term of employment hereunder. Permanent mental or physical
disability of Executive shall be deemed to have occurred when Executive shall
have failed or been unable to perform his duties hereunder on a full-time basis
for an aggregate of 180 days in any one period of 210 consecutive days and with
a certification from a licensed physician in the State of Missouri that
Executive is permanently disabled from performing his duties hereunder.


 
5

--------------------------------------------------------------------------------

 
5.4 Executive shall be entitled to terminate his employment or consultation with
the Company under this Agreement prior to the expiration of its term:


5.4.1 Upon the occurrence of an event of default with respect to the Company;
or,


5.4.2 At any time upon 270 days prior written notice to the Company.


5.5 For purposes of this Agreement an event of default with respect to the
Company shall include:


5.5.1 Any failure by the Company to perform its obligations to Executive under
this Agreement and (if such failure can be cured) the failure by the Company to
cure such failure within 10 days after written notice thereof shall have been
given to the Company by Executive;


5.5.2 The Company shall:


(a) admit in writing its inability to pay its debts generally as they become
due,


(b) file a petition for relief under any chapter of Title 11 of the United
States Code or a petition to take advantage of any insolvency under the laws of
the United States of America or any state thereof,


(c) make an assignment for the benefit of its creditors,


(d) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,


(e) suffer the entry of an order for relief under any chapter of Title 11 of the
United Sates Code, or


(f) file a petition or answer seeking reorganization under the Federal
Bankruptcy Laws or any other applicable law or statute of the United States of
America or any state thereof.

5.6 In the event of termination of this Agreement and Executive's employment or
consultation hereunder by the Company pursuant to paragraph 5.1 hereof, all
rights and obligations of the Company and Executive hereunder shall terminate on
the date of such termination, subject to the following:


 
6

--------------------------------------------------------------------------------

 
5.6.1 Executive shall be entitled to receive (subject to any rights of set off
or counterclaim by the Company) all salary, fees, additional compensation or
benefits which shall have accrued prior to the date of such termination and the
obligation of the Company for the payment of salary, consultation fees,
additional compensation or benefits shall terminate as at the date of such
termination;


5.6.2 All rights of the Company or Executive which shall have accrued hereunder
prior to the date of such termination, and all provisions of this Agreement
provided herein to survive termination of employment of Executive hereunder,
shall survive such termination and the Company and Executive shall continue to
be bound by such provisions in accordance with the terms thereof;


5.7 In the event of termination of the Agreement by Executive in accordance with
paragraph 5.4 hereof, all rights and obligations of the Company and Executive
hereunder shall terminate on the date of such termination, subject to the
following:


5.7.1 Executive shall be entitled to receive all salary, consultation fees,
additional compensation or benefits which shall have accrued prior to the date
of such termination and the Company's obligation for the payment of salary,
consultation fees, additional compensation or benefits shall terminate as of the
date of such termination;


5.7.2 All rights of the Company or Executive which shall have accrued hereunder
prior to the date of such termination and the obligations of Executive pursuant
to paragraphs 6, 7 and 8 provided herein to survive termination of employment of
Executive hereunder shall survive such termination and the Executive shall
continue to be bound by such provisions in accordance with their terms.

5.8 This Agreement and all rights and obligations of the parties hereunder shall
terminate immediately upon the death of Executive except that (i) all rights of
the Company or Executive which shall have accrued hereunder prior to the date of
such termination, and all provisions of this Agreement provided herein to
survive termination of employment of Executive hereunder, shall survive the
death of Executive and the Company and heirs, legatees and legal representatives
of Executive shall continue to be bound by such provisions in accordance with
the terms thereof and (ii) the Company shall pay to the heirs, legatees or
personal representative of Executive (a) all compensation or benefits hereunder
accrued but not paid to the date of Executive's death, and (b) an amount equal
to the total compensation which would have been payable to Executive hereunder,
but for his death, for a period of six months from the date of his death.


6. Confidential Information.


 
7

--------------------------------------------------------------------------------

 
6.1 "Confidential Information" means information disclosed by the Company to
Executive, or developed or obtained by Executive during his employment or
retention as a consultant by the Company, either before the date or during the
term of this Agreement, provided that such information is not generally known in
the business and industry in which the Company is or may subsequently become
engaged, relating to or concerning the business, projects, products, processes,
formulas, know-how, techniques, designs or methods of the Company, whether
relating to research, development, manufacture, purchasing, accounting,
engineering, marketing, merchandising, selling or otherwise. Without limitation,
Confidential Information shall include all know-how, technical information,
inventions, ideas, concepts, processes and designs relating to products of the
Company, whether now existing or hereafter developed, and all prices, customer
or distributor names, customer or distributor lists, marketing and other
relationships, whether contractual or not, between the Company, its suppliers,
customers, distributors, employees, agents, consultants and independent
contractors but shall exclude the names of customers or distributors known to
Executive prior to the effective date hereof.


6.2 Executive agrees that, during the term hereof or while Executive shall
receive compensation hereunder and after termination of his employment with the
Company for so long as the Confidential Information shall not be generally known
or generally disclosed (except by Executive or by means of wrongful use or
disclosure), Executive shall not use any Confidential Information, except on
behalf of the Company, or disclose any Confidential Information to any person,
firm, partnership, company, corporation or other entity, except as authorized by
the President or the Board of Directors of the Company.


7. Inventions.


7.1 "Inventions" shall mean discoveries, concepts, ideas, designs, methods,
formulas, know-how, techniques or any improvements thereon, whether patentable
or not, made, conceived or developed, in whole or in part, by Executive.

7.2 Executive covenants and agrees to communicate and fully disclose to the
Board of Directors of the Company any and all Inventions made or conceived by
him during the term hereof or while receiving any compensation or payment from
the Company and further agrees that any and all such Inventions which he may
conceive or make, during the term hereof or while receiving any compensation or
payments from the Company, shall be at all times and for all purposes regarded
as acquired and held by him in a fiduciary capacity and solely for the benefit
of the Company and shall be the sole and exclusive property of the Company. The
provisions of this subparagraph shall not apply to an invention for which no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on the Executive's own time, unless (a)
the invention relates (i) to the business of the Company, or (ii) to the
Company's actual or demonstrably anticipated research or development, or (b) the
invention relates to any work performed by Executive for the Company. 


 
8

--------------------------------------------------------------------------------

 
7.3 Executive also covenants and agrees that he will assist the Company in every
proper way upon request to obtain for its benefit patents for any and all
inventions referred to in paragraph 7.2 hereof in any and all countries. All
such patents and patent applications are to be, and remain, the exclusive
property of the Company for the full term thereof and to that end, the Executive
covenants and agrees that he will, whenever so requested by the Company or its
duly authorized agent, make, execute and deliver to the Company, its successors,
assigns or nominees, without charge to the Company, any all applications,
applications for divisions, renewals, reissues, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary or
appropriate in order to apply for and obtain patents of the United States or
foreign countries for any and all Inventions referred to in paragraph 7.2 hereof
or in order to assign and convey to the Company, its successors, assigns or
nominees, the sole and exclusive right, title and interest in and to such
Inventions, applications or patents. Executive likewise covenants and agrees
that his obligations to execute any such instruments or papers shall continue
after the expiration or termination of this Agreement with respect to any and
all such Inventions, and such obligations shall be binding upon his heirs,
executors, assigns, administrators or other legal representatives.


8.     Writings and Working Papers.


Executive covenants and agrees that any and all books, textbooks, letters,
pamphlets, drafts, memoranda or other writings of any kind written by him for or
on behalf of the Company or in the performance of Executive's duties hereunder,
Confidential Information referred to in paragraph 6.1 hereof and all notes,
records and drawings made or kept by him of work performed in connection with
his employment by the Company shall be and are the sole and exclusive property
of the Company and the Company shall be entitled to any and all copyrights
thereon or other rights relating thereto. Executive agrees to execute any and
all documents or papers of any nature which the Company or its successors,
assigns or nominees deem necessary or appropriate to acquire, enhance, protect,
perfect, assign, sell or transfer its rights under this paragraph. Executive
also agrees that upon request he will place all such notes, records and drawings
in the Company's possession and will not take with him without the written
consent of a duly authorized officer of the Company any notes, records,
drawings, blueprints or other reproductions relating or pertaining to or
connected with his employment of the business, books, textbooks, pamphlets,
documents work or investigations of the Company. The obligations of this
paragraph shall survive the term of employment hereunder or the termination or
expiration of the term or any renewal term hereof or the term or termination of
the Consultation Period.


 
9

--------------------------------------------------------------------------------

 


9.     Covenant Not to Compete.


9.1 For purposes of this paragraph:


9.1.1 "Conflicting Organization" means any person, firm, company, partnership,
business, corporation or other entity engaged in, or intending to engage in,
research, development, production, marketing or selling a Conflicting Product.


9.1.2 "Conflicting Product" means any product, process, service or design which
competes with, or is reasonably interchangeable as a substitute for, any
product, process, service or design developed, planned, under development,
produced marketed or sold by the Company or any Affiliate during the term of the
covenant in this paragraph 9. Without limitation, Conflicting Product includes
any food product or nutritional supplement or product, functional food, weight
loss system or product, sports nutrition product or similar product.


9.1.3 "Territory" means the geographic area within which the Company or any
Affiliate or any distributor or representative of the Company or any Affiliate
is actively engaged in the sale of, or efforts to sell, the products of the
Company or any Affiliate at any time during the term of this Agreement.


9.1.4 “Network Marketing Company” shall mean any business, company, corporation,
partnership or enterprise engaged in the business of the sale of food products,
nutritional supplements, functional foods or personal or skin care products
through a network of independent distributors who receive compensation, in part,
based upon the volume of sales or purchases of distributors sponsored by them or
their sponsored distributors.


9.1.4 "Affiliate" shall mean any corporation of which the Company, or any
Affiliate, shall own in excess of 20% of the capital stock.


9.2 Executive acknowledges and agrees as follows:


9.2.1 That the Company and its Affiliates have developed, and are developing and
establishing, a valuable and extensive trade in its services and products,
including without limitation, nutritional, food and dietary products, and that
they have developed, and are developing, operations and distributors to sell
such products and services throughout the United States and in foreign
countries.

9.2.2 That the Company and its Affiliates have developed, and are developing, at
great expense, technical information concerning their products and methods of
marketing and sale which are kept and protected as Confidential Information and
trade secrets and are of great value to the Company and its Affiliates.


 
10

--------------------------------------------------------------------------------

 
9.2.3 That, during the course of his employment and consultation with the
Company or an Affiliate and during the term of this Agreement, Executive has
participated, and will participate, in such matters and has acquired and will
acquire, possession of Confidential Information, and that Executive has had
significant responsibility for the development activities of the Company and the
development of unique products, methods and techniques of the Company and its
Affiliates.


9.2.4 That, for Executive to utilize Confidential Information of the Company and
its Affiliates, or unique skills, techniques or information developed by him
while an employee of, or consultant to, the Company or its Affiliates for a
Conflicting Organization within the area or time provided herein would result in
material and irreparable injury to the Company.


9.2.5 That the area and conduct covered by the restrictive covenant in this
paragraph includes only a percentage of the total number of organizations and
individuals who are customers or distributors or potential customer or
distributors for products, processes or services with respect to which Executive
has knowledge or expertise, that Executive would be able to utilize his
knowledge, experience and expertise for an employer while fully complying with
the terms of this paragraph and that the terms and conditions of this paragraph
are reasonable and necessary for the protection of the Company's business and
assets.


9.3 Executive agrees that, during the term of his employment hereunder, during
the term of the Consultation Term, for so long as Executive shall be receiving
compensation hereunder, and for a period of 36 months from and after the date of
termination of his employment or consultation hereunder, he will not, anywhere
within the Territory, directly or indirectly, whether as an employee, agent,
officer, consultant, partner, owner, shareholder or otherwise:


9.3.1 solicit, or enter into any arrangement or agreement with, or participate
with, provide services to, or be employed by any person, company, partnership,
business or corporation which shall solicit, or enter into any arrangement with,
any person who is, or at any time during the term of this Agreement has been, a
distributor for the Company or any Affiliate, to become a distributor for a
Network Marketing Company ;

9.3.2 solicit for the sale of, or participate with, provide services to, or be
employed by any person, company, partnership, business or corporation which
shall solicit for the sale of, any Conflicting Product by a Network
Marketing Company to any person who has been, during the term hereof, a customer
of the Company or any Affiliate; and


 
11

--------------------------------------------------------------------------------

 
9.3.3 engage or participate in, be employed by, or provide services or
assistance to, any Conflicting Organization;


Provided, however that:



(a)  
The foregoing provisions of paragraph 9.3 shall not apply in the event that
Executive shall terminate this Agreement for cause pursuant to Paragraph 5.3.1
hereof.




(b)  
In the event that Executive shall terminate his employment or consultation
hereunder in accordance with Paragraph 5.3.2 hereof, Paragraph 9.3.3 shall be
amended to provide as follows:



Engage or participate in, be employed by, or provide services or assistance to,
any Network Marketing Company.


Nothing herein shall be deemed to restrict or prohibit Executive from (i)
performing services for, or providing advice or consultation to, a business
enterprise which is not a Conflicting Organization provided that such activity
does not interfere with the performance of services by Executive to the Company
as provided herein, (ii) personal investment activities, including ownership of
interests in business enterprises of any kind (except any enterprise engaged in
the sale of products or services by means of network marketing), which
investment activity may include business non-compensated communications and
advice to management; provided that Executive shall not, without the express
written consent of the Company, permit the use or association of his name by or
with, any business enterprise or (iii) engaging in research and development
activities in connection with matters unrelated to the business of the Company.


10.     Specific Enforcement.


Executive is obligated under this Agreement to render service of a special,
unique, unusual, extraordinary and intellectual character, thereby giving this
Agreement peculiar value so that the loss of such service or violation by
Executive of this Agreement could not reasonably or adequately be compensated in
damages in an action at law. Therefore, in addition to other remedies provided
by law, the Company shall have the right during the term or any renewal term of
this Agreement (or thereafter with respect to obligations continuing after the
expiration or termination of this Agreement) to compel specific performance
hereof by Executive or to obtain injunctive relief against violations hereof by
Executive, and if the Company prevails in any proceeding therefor, it will also
be entitled to recover all costs and expenses incurred by the Company in
connection therewith, including attorneys' fees.


 
12

--------------------------------------------------------------------------------

 

11.     Assignment.


The rights and duties of a party hereunder shall not be assignable by that
party, except that the Company may assign this Agreement and all rights and
obligations hereunder to, and may require the assumption thereof by, any
corporation or any other business entity which succeeds to all or substantially
all the business of the Company through merger, consolidation or corporate
reorganization or by acquisition of all or substantially all of the assets of
the Company.


12.     Binding Effect. This Agreement shall be binding upon the parties hereto
and their respective successors in interest, heirs and personal representatives
and, to the extent permitted herein, the assigns of the Company.


13.     Severability.


If any provision of this Agreement or any part hereof or application hereof to
any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the remainder of such provision or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall not be affected thereby and each provision
of this Agreement shall remain in full force and effect to the fullest extent
permitted by law. The parties also agree that, if any portion of this Agreement,
or any part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction to be invalid or
unenforceable to any extent, any court may so modify the objectionable provision
so as to make it valid, reasonable and enforceable.


14.     Notices.


All notices, or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered personally or mailed, certified mail,
return receipt requested, postage prepaid, to the parties as follows:


If to the Company:
Robert L. Montgomery
 
Chief Executive Officer
 
Reliv' International, Inc.
 
P. O. Box 405
 
Chesterfield, MO 63006-0405
           
If to Executive:
Carl W. Hastings
 
19 Grand Meridien Court
 
Wildwood, MO 63005



 
13

--------------------------------------------------------------------------------

 


Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following the date of mailing. Either party may change the
address to which notices to such party may be given hereunder by serving a
proper notice of such change of address to the other party.


15.     Entire Agreement.


This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior written or oral
negotiations, representations, agreements, commitments, contracts or
understandings with respect thereto and no modification, alteration or amendment
to this Agreement may be made unless the same shall be in writing and signed by
both of the parties hereto.




16.     Waivers.


No failure by either party to exercise any of such party's rights hereunder or
to insist upon strict compliance with respect to any obligation hereunder, and
no custom or practice of the parties at variance with the terms hereof, shall
constitute a waiver by either party to demand exact compliance with the terms
hereof. Waiver by either party of any particular default by the other party
shall not affect or impair such party's rights in respect to any subsequent
default of the same or a different nature, nor shall any delay or omission of
either party to exercise any rights arising from any default by the other party
affect or impair such party's rights as to such default or any subsequent
default.


17.     Governing Law; Jurisdiction.


17.1 For purposes of construction, interpretation and enforcement, this
Agreement shall be deemed to have been entered into under the laws of the State
of Missouri and its validity, effect, performance, interpretation, construction
and enforcement shall be governed by and subject to the laws of the State of
Missouri.


17.2 Any and all suits for any and every breach of this Agreement may be
instituted and maintained in any court of competent jurisdiction in the State of
Missouri and the parties hereto consent to the jurisdiction and venue in such
court and the service of process by certified mail to the addresses for the
parties provided for notices herein.


[THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK]


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




RELIV INTERNATIONAL, INC.






By: /s/ Robert L. Montgomery                    
       Authorized Officer




Attest:




/s/ Stephen M. Merrick                       
Secretary




EXECUTIVE:




/s/ Carl W. Hastings                                     
Carl W. Hastings




 
15

--------------------------------------------------------------------------------

 










SCHEDULE A
             
Carl W. Hastings
                                                                             
   
   
Comments
 
Monthly
 
Annual
                 
Base Salary
 
Per Contract
 
$30,000
 
$360,000
   
 
 
 
 
 
 
 
Incentive Compensation*
 
Pool 1 - 6%
 
 
 
 
   
 
 
 
 
 
 
 
Health and Dental Insurance
(1)
Standard Company Plan
 
$473.48
 
$5,681.76
   
 
 
 
 
 
 
 
Life Insurance Allowance
 
Face Value $2,000,000
 
 
 
 
   
 
Actual Premium
 
 
 
$12,589
   
 
 
 
 
 
 
 
Life Insurance-$10,000 in coverage
 
Standard Company Plan
 
 
 
$187
   
 
 
 
 
 
 
 
Long and Short Term
 
 
 
 
 
 
 
Disability Insurance
 
Standard Company Plan
 
 
 
$2,379
   
 
 
 
 
 
 
 
Supplemental Disability-Equitable
 
Actual Premium
 
 
 
$4,491
 
Policy # 229571332503
 
 
 
 
 
 
   
 
 
 
 
 
 
 
Vacation (Days)
 
20 Days
 
 
 
$27,692
   
 
 
 
 
 
 
 
401(k) Matching Contribution*
 
Standard Company Plan
 
 
 
 
   
 
 
 
 
 
 
 
ESOP Contribution*
 
Standard Company Plan
 
 
 
 
   
 
 
 
 
 
 
 
Automobile Allowance
 
Per Contract
 
$800
 
$9,600
   
 
 
 
 
 
    
 
Total
 
 
 
 
 
$422,620
                                                 
*Estimated value will be adjusted to actual at end of each calendar year
                     
(1) Monthly amount represents net Company contribution after employee
contribution.
 

 
 
 
16

--------------------------------------------------------------------------------

 